Citation Nr: 1120593	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a penile injury.

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned in March 2011.  A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 C.F.R. § 3.159(c).  "In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran's service treatment records are unavailable.  Separation examination dated in April 1947 noted that an examination of the genitourinary system was normal.  The Veteran was discharged from service pursuant to AR 615-369 which provided for the separation of enlisted personnel who were "inapt" or did not possess the "required degree of adaptability" for service, or were "disqualified for service because of enuresis."  

In May 1982, the Veteran requested service connection for high cholesterol, heart condition, hearing loss, and arthritis.  A VA examination was conducted in July 1982.  The Veteran did not complain of a genitourinary condition.  Genitourinary examination noted "no difficulty with dysuria, hematuria, or pyuria.  No difficulty with sexual intercourse.  The patient has normal external genitalia."  Although 12 different diagnoses were rendered, no diagnosis of a genitourinary condition was rendered.  

The Veteran was diagnosed with adenocarcinoma of the prostate in May 1998.  

In July 2008, the Veteran requested service connection for a penile injury, and prostate cancer.  He stated that a steel rod was inserted in his penis in service to either diagnose or treat his enuresis.  He also stated that essentially, he discovered that his urethra was "torn up" in service during cancer treatment at the Nashville, Tennessee, VA Medical Center (MC) in 1998.  In addition, a physician also treated his sexual dysfunction at that time.  

At his hearing, the Veteran testified that he had severe penile discharge from the 1950's to the 1970's, sexual dysfunction, and went to "Miller's Clinic" for treatment of his penile problems.  

When, as in this case, the Veteran's service treatment records are unavailable and presumed destroyed in a 1973 fire at the VA repository in St. Louis, Missouri, the Board has a heightened duty to afford him every reasonable benefit of the doubt rule in weighing the merits of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the absence of service treatment records does not obviate the requirement of a competent nexus linking the disability to service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  To assist the Veteran, further evidentiary development on these matters is required.

The only VA treatment records regarding the Veteran's prostate cancer treatment from 1998 contained in the Veteran's claims file consist of a one page biopsy report.  There are no clinical records showing treatment for penis damage or sexual dysfunction in 1998.  The entire VAMC prostate cancer treatment records should be obtained.  See 38 C.F.R. § 3.159(c), supra.  The Veteran also believes that this injury may have caused his prostate cancer which was first diagnosed in 1998.  Opinions regarding the etiology of the disabilities at issue must also be obtained.   See 38 C.F.R. § 3.159(c)(4)(i), supra. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran VA Form 13055, Request for Information Needed to Reconstruct Medical Data, and request that the Veteran complete this form in as much detail as possible.  The Veteran should be notified of his duty to cooperate with VA's attempts to develop his claim.  See 38 C.F.R. § 3.159(c).  All attempts to secure any outstanding evidence must be documented in the claims file by the agency of original jurisdiction (AOJ).  If, after making reasonable efforts to obtain the identified records, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran to obtain the information necessary to acquire the complete medical treatment records from "Miller's Clinic".

3.  Advise the Veteran that he should submit the written opinions of any medical personnel who have told him that his current penile injury or prostate cancer is the result of inservice enuresis diagnosis or treatment.  

4.  Contact the Nashville, Tennessee, VAMC and acquire the complete clinical records pertaining to any treatment for a penile injury and prostate cancer from 1998 to the present which are not currently of record. 

5.  After the above development is accomplished, provide the Veteran with a VA genitourinary examination for purposes of determining the current nature, extent and etiology of his currently diagnosed prostate disability, and any putative penile injury.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should explain the standard military treatment for enuresis in the 1940's, including the possibility that a bladder-function test or cystometry was performed, and discuss the Veteran's statements that the military examiner inserted a steel rod in his penis in an attempt to diagnose or treat his condition.  

Then the examiner should render opinions regarding whether it as at least as likely as not (i.e., a 50 percent or greater probability) that: 

A.  This inservice procedure caused any penile damage or sexual dysfunction; and 

B.  The Veteran's prostate cancer was caused or aggravated by the in-service penile damage or is, any way, related to service.

The examiner must review the claim file, including a copy of this remand, in conjunction with the examination and must provide a written rationale for all opinions.  The Veteran's July 1982 VA examination must be discussed in the report.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

6.  Then readjudicate the claims.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

